Per Curiam,
This appeal ‘is from the action of the court below in dismissing exceptions to the confirmation of a sheriff’s deed for property of the appellant, sold on an execution issued May 9,1916, upon a judgment entered against him on a verdict on July 11,1914. Nothing whatever appears showing that the court below erred in dismissing the exceptions. If the appellant was aggrieved by its action on his rule to show cause why the judgment should not be vacated, the verdict set aside, and a new trial granted, his remedy was by appeal from such action within the statutory period.
Appeal dismissed at appellant’s costs.